Citation Nr: 1435237	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, and from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).

Although the Board remanded the appeal in December 2009, for the reasons discussed below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 statement, the Veteran indicated that he had received treatment from November 2013 to January 2014 at the Cheyenne VA Medical Center.  Similarly, he asserted ongoing treatment and testing with a private practitioner, Dr. Kanter, related to his headaches.  Review of the claims file does not reflect that it contains any VA treatment records (other than VA examination reports) dated after May 2007, or private records from Dr. Kanter after 1994.  These must be obtained.  

Further, the February 2010 VA examiner concluded that the Veteran's hearing loss was not likely related to his military service on the basis that his hearing acuity was normal on service separation.  However, the Court of Appeals for Veterans Claims has previously held that service connection for hearing loss, however, can still be established if the evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the sole rationale that hearing loss was not shown in service is insufficient, and an addendum opinion must be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain all outstanding records from Dr. Kanter relating to treatment of the Veteran's headaches, and associate them either the electronic or paper claims file.  Further, obtain all outstanding records from the Cheyenne VA Medical Center relating to treatment of the Veteran's headaches, hearing loss, and tinnitus, dated May 2007 to present, and associate them either the electronic or paper claims file.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Forward the Veteran's claims file and a copy of this Remand to a VA examiner of appropriate expertise, and obtain an opinion as to the etiology of the bilateral hearing loss documented and diagnosed on VA examination in March 2008.  The examiner should indicate that both the claims file and the Remand were reviewed prior to formulating an opinion.  Following a review of the service and post-service treatment records, the examiner must state whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not related to his military service.  

Information contained in the Veteran's service personnel records, including his service as an aircraft repair mechanic, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's history of any in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Specifically, the examiner is asked to comment as to whether the Veteran may have both sensorineural hearing loss resulting from acoustic trauma, conductive hearing loss resulting from physical trauma to include the Veteran's multiple motorcycle accidents, both during and subsequent to service, and history of viral pharyngitis during service in November 1968, or any of these.  

As discussed above, a complete rationale is required for any opinion stated.  If the requested opinion(s) cannot be provided without resorting to speculation, the examiner must so state.  A complete rationale must be provided for any opinion expressed.  The report prepared must be typed.  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

